                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Alaa Saade,

                        Plaintiff,      Case No. 19-cv-11440

v.                                      Judith E. Levy
                                        United States District Judge
The City of Detroit, et al.,
                                        Mag. Judge Mona K. Majzoub
                     Defendants.
________________________________/

        OPINION AND ORDER GRANTING MOTION FOR
                 RECONSIDERATION [16]

     On October 9, 2019, Plaintiff Alaa Saade filed a motion for

reconsideration of the Court’s September 24, 2019 order. This motion for

reconsideration would not have been necessary but for Plaintiff’s

counsel’s failure to effectuate service on now-terminated defendants

Timothy Goodman and Sean Larkins before the deadline passed, failure

to seek leave for alternative service before the deadline for service passed,

and failure to show cause as to why the case should not be dismissed

against Goodman and Larkins before the Court-ordered deadline passed.

     As background, Goodman and Larkins had not been served by the

original deadline, so the Court issued an order that Plaintiff show cause
why this case against Goodman and Larkins should not be dismissed.

(ECF No. 7.) In a timely response, Plaintiff asked the Court to allow

Goodman and Larkins to be served by alternative means but failed to set

forth the proper standard for such a request. (ECF No. 8.) Despite this,

rather than dismiss the case against Goodman and Larkins for failure to

show cause, the Court gave Plaintiff another opportunity to set forth the

proper reasons for the alternative service request. (ECF No. 10.)

Plaintiff’s response to that order was due on September 23, 2019, but

Plaintiff did not respond. (Id.) Accordingly, Goodman and Larkins were

dismissed without prejudice on September 24, 2019.

     Now, Plaintiff seeks reconsideration of the Court’s order dismissing

Goodman and Larkins. Notably, Plaintiff’s counsel filed the motion a day

late. Under Eastern District of Michigan Local Rule 7.1(h), motions for

reconsideration “must be filed within 14 days after entry of the . . . order.”

The deadline for filing a motion for reconsideration was October 8, 2019.

     Moreover, Plaintiff’s motion does not set forth the standard for

motions for reconsideration. To prevail on a motion for reconsideration

under Eastern District of Michigan Local Rule 7.1, a movant must “not

only demonstrate a palpable defect by which the court and the parties


                                      2
and other persons entitled to be heard on the motion have been misled

but also show that correcting the defect will result in a different

disposition of the case.” E.D. Mich. LR 7.1(h)(3). “A palpable defect is a

defect that is obvious, clear, unmistakable, manifest or plain.” Witzke v.

Hiller, 972 F. Supp. 426, 427 (E.D. Mich. 1997). The “palpable defect”

standard is consistent with the standard for amending or altering a

judgment under Federal Rule of Civil Procedure 59(e), that there was “(1)

a clear error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest injustice.”

Henderson v. Walled Lake Consol. Schs., 469 F.3d 479, 496 (6th Cir.

2006).

     Motions for reconsideration should not be granted if they “merely

present the same issues ruled upon by the court, either expressly or by

reasonable implication,” E.D. Mich. LR 7.1(h)(3), or if the “parties use . .

. a motion for reconsideration to raise new legal arguments that could

have been raised before a judgment was issued,” Roger Miller Music, Inc.

v. Sony/ATV Publ’g, 477 F.3d 383, 395 (6th Cir. 2007).

     Although Plaintiff does not present the motion in this way, the

Court construes it as one seeking to prevent a manifest injustice. The


                                     3
substance of Plaintiff’s motion is essentially to inform the Court that both

Goodman and Larkins were served before they had been dismissed.

Under Federal Rule of Civil Procedure 4(e)(1) (which incorporates

Michigan Court Rule 2.105) both Goodman and Larkins received a copy

of the summons and complaint via certified mail with a return receipt

requested on September 17, and 18, 2019, respectively. Both dates were

before the Court’s September 23, 2019 deadline. Yet, Plaintiff’s counsel

did not file the summons returned executed or certificate of service, or

otherwise notify the Court that service had been effectuated. Had she

done so, Goodman and Larkins would not have been dismissed.

     Goodman and Larkins were also personally served by a process

server on September 25, 2019 under Federal Rule of Civil Procedure

4(e)(2). While this was two days after the September 23, 2019

supplemental show cause deadline, Plaintiff’s counsel still could have

notified the Court before the deadline that service was imminent, and

with the proper showing, this could have prevented Goodman and

Larkins’ dismissal.

     Plaintiff’s counsel has demonstrated a pattern of missed deadlines

and failure to set forth and follow the applicable rules. Generally, clients


                                     4
must be held accountable for the acts and omissions of their attorneys.

See Link v. Wabash R. Co., 370 U.S. 626, 633 (1962) (upholding dismissal

of a lawsuit because of an attorney’s failure to attend a scheduled pretrial

conference). Accordingly, under the general rule, Plaintiff would be

required to re-file the case against Goodman and Larkins.

     Yet, district courts also have broad discretion over their dockets.

See In re Univ. Of Mich., 936 F.3d 460 (6th Cir. 2019) (“[T]he modern

federal district judge faces a challenge—she must balance administering

just and lawful outcomes with the need to move cases along. That means

she must be both a fair and impartial adjudicator and a conscientious and

capable manager. The district judge’s job is not an easy one. But the

Federal Rules of Civil Procedure provide tools to manage a busy

docket[.]”) Service on Goodman and Larkins was in fact effectuated

before the September 23, 2019 deadline, and the only reason they were

dismissed was due to counsel’s failure to notify the Court of this event

before the deadline. As such, Goodman and Larkins will be reinstated.

The Court will not presume that bad faith is involved absent such a

showing. In sum, for reasons of fairness and efficiency counsel’s error will

not be attributed to Plaintiff.


                                     5
     For the reasons set forth above, Timothy Goodman and Sean

Larkins are reinstated as defendants in this matter. Plaintiff’s counsel is

ordered to file the certificates of service for these defendants without

delay and all parties are reminded to carefully review the docket and

adhere to deadlines in the future.

     IT IS SO ORDERED.

Dated: October 30, 2019                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge



                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 30, 2019.



                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     6
